AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

for the
District of NEVADA

United States of America

Vv. Case No. 2:12-cr-00132-JAD

DELON HUNTER
Defendant

a a a a

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Lloyd D. George, U.S. Courthouse

Place: 333 Las Vegas Bivd., South Courtroom No.: 3D

 

Las Vegas, NV 89101
Date and Time: 01/03/2020 03:00 p.m.

 

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: Dec 30, 2019

 

Judge’s signature

CAM FERENBACH, U.S. Magistrate Judge

 

Printed name and title

 

——— FILED ———— RECEIVED
—— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 
    

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

| BY: DEPLITY

 

 
